Citation Nr: 1630728	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for hemorrhoids.

2.  Entitlement to disability rating greater than 30 percent for generalized anxiety disorder (GAD).

3.  Entitlement to service connection for residuals of a hysterectomy.

4.  Entitlement to a disability rating greater than 10 percent for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to March 1997. She also has unverified Reserve service, to include a period of active duty for training (ACDUTRA) from May 1990 to September 1990.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In April 2013 and March 2015, this case was remanded for further evidentiary development.  Notably, at the time of the April 2013 and March 2015 remands, the VLJ who conducted the April 2012 hearing was no longer at the Board and the Veteran was contacted to determine if she sought another hearing.  She replied that she did not desire to appear at another hearing.  However, since the March 2015 remand, the undersigned VLJ has returned and will be adjudicating the issues on appeal.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The issue of entitlement to an increased rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not large or thrombotic, or irreducible and do not result in persistent bleeding with secondary anemia or with fissures.  

2.  For the entire appeal period, the Veteran's GAD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of anxiety, suspiciousness, and chronic sleep impairment, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  The competent evidence shows that the Veteran's fibroids existed prior to service and did not increase in severity during service and the Veteran's post-service hysterectomy has not been related to any aspect of her military service.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.114, Diagnostic Code (DC) 7336 (2015).

2.  For the entire appeal period, the criteria for a disability rating greater than 30 percent for GAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9400 (2015).

3.  The criteria for service connection for residuals of a hysterectomy are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the Veteran's claims adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3  .

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1  and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Hemorrhoids

Service treatment records show that the Veteran developed hemorrhoids during her military service in 1990.  By rating decision dated in August 1994, the RO granted service connection for hemorrhoids, assigning a noncompensable disability rating effective April 27, 1992.  The Veteran submitted the current claim for increase in June 2008.  

The Veteran's service-connected hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, DC 7336.  Under this code, a noncompensable evaluation is assigned for milder or moderate hemorrhoids; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences; and a 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

Evidence relevant to the severity of the Veteran's hemorrhoids since the June 2008 claim for an increase includes VA examination reports dated in September 2008 and June 2013.  

During the September 2008 rectum and anus examination, the Veteran reported that she underwent surgery for her hemorrhoids during her military service in 1996.  Her problems had consisted of extreme swelling and pain.  Since that time, she had done much better but still had episodes of flare-ups about three times per year.  Specifically, in June of 2008, she had a thrombosed hemorrhoid, which she had had before.  The typical flare-ups consisted of about one week of symptoms with pain and swelling which took about four days to resolve.  There was also a small amount of bleeding.  Her treatment consisted of warm soaks in the tub, Preparation H ointment or suppositories, and medicated wipes which she would use every day for four days with slow resolution.  She had not had recent change in bowel habits, no abdominal pain, and no persistent bleeding.  The bleeding usually consisted of small amounts of blood on the tissue.  She had had no change in bowel habits or other reasons for flare-ups and seemed to be spontaneous.  She followed a high fiber diet.  

Upon physical examination of the anal area, there were some small skin tags but no external hemorrhoids and no evidence of fissure.  Rectal/digital examination revealed no hemorrhoids, major tenderness, bleeding, or masses in the rectum.  The diagnosis was episodic external hemorrhoids.  

During the June 2013 VA rectum and anus examination, the examiner noted a diagnosis of internal/external hemorrhoids since 1991.  The Veteran reported that she began having problems in the 1990s with constipation and developed external hemorrhoids with thrombus and multiple evacuation of clots.  She underwent hemorrhoidectomy in 1995 and was told that, in addition to external hemorrhoids, she also had internal hemorrhoids.  The Veteran reported experiencing at least ten incidences of rectal pain with defecation and bleeding in a year period.  Flare-ups were accompanied with pain and irritation.  She took Miralax and Consyl on a routine basis to prevent constipation.  She also lost 30 pounds to prevent further complications of obesity.  She indicated that she taught high school to disabled students and that it was very difficult for her to sit or stand up for a long period of time during flare-ups.

The examiner noted that the Veteran had internal or external hemorrhoids which were of "mild or moderate" severity and described as "10 flare up in a year with bleeding, pain, and irritation."  Significantly, the examiner indicated that the hemorrhoids were not "large of thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence," "with persistent bleeding," "with secondary anemia," or "with fissures.:  

On physical examination, the examiner diagnosed small or moderate external hemorrhoids.  There were no scars related to the hemorrhoids or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's hemorrhoids.  The examiner noted a March 2011 CBC which showed hemoglobin to be 13.1, hematocrit to be 38.9, white blood cell count to be 6.4, and platelets to be 309.  The examiner wrote that the Veteran's rectum/anus condition did not impact her ability to work.  Specifically, the examiner wrote that, on physical examination, the Veteran had mild to moderate external hemorrhoids.  There were no masses or fissures and sphincter tone was normal.  Firm stool was present in the rectal vault with no obvious bleeding.  Current physical examination and history indicated presence of hemorrhoid and occasional flare-ups with discomfort.  The examiner wrote that the Veteran's hemorrhoid with flare-ups impacted mildly on her maintaining employment but did not make her unable to secure gainful employment.  The examiner noted that maintaining preventative measures such as taking stool softener or fibers will reduce the discomfort related to flare-ups greatly and she could continue to maintain her current employment.  

Also of record are VA treatment records dated through December 2015 which show a history of hemorrhoidectomy in 1996.

Upon review of the record the Board finds that the evidence of record does not support the assignment of a compensable evaluation for hemorrhoids.  As above, during the September 2008 VA examination there were no hemorrhoids, fissures, major tenderness, bleeding, or masses in the rectum.  While the Veteran did have small or moderate external hemorrhoids during the June 2013 VA examination, the examiner specifically wrote that the hemorrhoids were not "large of thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence," "with persistent bleeding," "with secondary anemia," or "with fissures."  Although the Veteran has reported frequent bleeding from her hemorrhoids, there is no medical evidence indicating her bleeding led to an anemic disorder or that fissures accompany her hemorrhoid disability.  Rather, examination of the Veteran's rectum and anus throughout the appeal has revealed no fissures or bleeding. 

While the Veteran's hemorrhoid disorder appears to fluctuate in severity, the Board further finds that a staged rating is not warranted since the Veteran's hemorrhoid disorder has not met the criteria for a higher rating on a sustained basis during the appeal period.  Hart, 21 Vet. App. 505.  

2. 
 GAD

A review of the record shows that the Veteran was treated for anxiety shortly after her discharge from military service.  In a May 1998 decision, the Board granted service connection for GAD and, by rating decision dated in September 1998, the RO effectuated the grant of service connection for GAD, assigning a 10 percent disability rating effective April 27, 1992.  The Veteran submitted the current claim for increase in June 2008 and, by rating decision dated in April 2009, the RO increased the Veteran's disability rating for GAD from 10 to 30 percent disabling effective June 30, 2008.  Thereafter, the Veteran perfected an appeal of this decision.  

The Veteran's GAD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Evidence relevant to the severity of the Veteran's GAD since the June 2008 claim for increase includes VA psychiatric examination reports dated in September 2008 and June 2013.  During the September 2008 VA examination it was noted that the Veteran was single, had never been married, and had no children.  She had a Master's degree in independent studies and had been teaching high school for five years.  On mental status examination, the Veteran smiled throughout the interview and was cheerful.  She seemed mature and sincere and exhibited a rye sense of humor.  Her thought processes were logical, coherent, and relevant.  She was an attractive, articulate, verbal, well-dressed, and well-groomed individual and was physically overweight.  She seemed intelligent and her speech was well understood.  The Veteran was well oriented to time, place, person, and situation.  Her affect was spontaneous and her reasoning was good.  Her general information was also good.  She exhibited no psychomotor slowing or agitation.  Her verbal comprehension was good, as was her concentration.  She stated that her short-term memory was poor and she had to make lists in order to get jobs done.  Her sensorium was clear.  The Veteran denied having any head trauma, seizures, or strokes.  

A review of psychological symptoms resulted in the endorsement of anxiety as well as depression and sleep problems, as well as crying spells, anhedonia, and racing thoughts.  She indicated that she sometimes became irritated with family and friends as well as male "victims."  The Veteran denied having any psychotic symptoms and none were noted.  She denied ever being suicidal or homicidal.  

The examiner noted that the Veteran's problem behaviors had to do with her significant depression, her anxiety, and her avoidance of social intimacy.  She indicated that she had poor self-esteem and was embarrassed about her appearance.  She furthermore indicated that she was under a great deal of chronic pain.  The Veteran indicated that she usually kept to herself or a small number of family members.  Despite this claim, the examiner noted that the Veteran exhibited very good social skills and had an excellent sense of humor.  

The examiner diagnosed severe mood disorder, not otherwise specified and noted that such was at least partially related to the Veteran's physical problems, including her orthopedic issues, her hysterectomy, being overweight, and a variety of other medical issues.  The examiner assigned a GAF of 55.  

During the June 2013 VA examination, the examiner noted a diagnosis of GAD and assigned a GAF of 65, noting mild symptoms (e.g., depression mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  

The Veteran arrived promptly at her scheduled evaluation and appeared her stated age.  Her grooming and hygiene were good.  Her posture and gait were unremarkable.  She maintained good eye contact.  There were no abnormalities noted in psychomotor activity or gross motor activity.  She was cooperative with no inappropriate behavior observed.  Her rate and flow of communication was clear, logical, and coherent with no indications of irrelevant, illogical, or obscure speech patterns.  Thought processes were clear, coherent, and goal directed.  Thought content was unremarkable and void of any perceptual or delusional disturbances.  The Veteran's mood was anxious and her affect was of full range.  She denied current suicidal or homicidal ideation.  

The examiner noted that the Veteran's GAD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Th Veteran was living alone, had never been married, and had no children.  However, she acknowledges being involved in a romantic relationship for approximately 15 years.  She reported that their relationship was going  well. She also reported that both of them have had the desire to be married to one another. However she further reported that it has never been at the same time, which has caused some relational friction.  She further reported that she was not sure that she had a desire to get married because she enjoyed her life as it was right now.  With regard to leisure time, Veteran reported that she started sewing about three years earlier and continued to do so in her spare time.  She also reported spending time with her friends in her Monday sewing club on a weekly basis.  The Veteran further reported consistently spending a significant amount of time with her sister.

The Veteran had been teaching high school for approximately nine years.  She reported an increase in the amount of work related stress she experienced that year and attributed this stress to a change in the structure of their special education department, which resulted in her working with children who are completely dependent for feeding and toileting.  This new assignment created a significant amount of anxiety for her, which she reportedly masks.  She reported worrying constantly about if she will make a mistake that will cause the child to die. However, she denied missing work, having conflicts with co-workers or receiving any reprimands.  She also reported that she continued to work part time for the accounting department of the Cowboys and had done so for 14 years.  She reported working a total of 60-70 hours a week total.  With regard to education, the Veteran reported completing 1.5 years of her Ph.D. in public policy.  However, she reported that she did not complete the program.

At the time of her last examination, Veteran was taking Celexa and Trazadone but described them as ineffective.  She was also taking Bupropion HCL twice a day for mood and Oxepam at bedtime for anxiety.  She was ambivalent about the  effectiveness of the medication.  The Veteran did not receive any formal psychotherapy.  She reported that, if not taking medication, she sleeps approximately three hours per night.  When taking the medication, she was able to sleep approximately five hours per night.  She also reported having a repeated dreams about her death and the impact of her death on her family.  The Veteran reported waking up with shortness of breath from aforementioned nightmares about death that occur approximately four to five times per month.  She reported increased anxiety and excessive worrying and analyzation of things people have said.  More specifically, she acknowledged excessive worrying about dying or the death of someone in her presence.  She also acknowledged some suspiciousness and reported sleeping with the alarm on and her bedroom door locked.  The Veteran denied suicidal/homicidal ideation, psychiatric hospitalizations, auditory/verbal hallucinations (AVH), and excessive daytime fatigue. 

The examiner noted that the Veteran experienced the following symptoms due to her GAD: anxiety, suspiciousness, and chronic sleep impairment.  There was no depressed mood; panic attacks; memory loss; flattened affect; abnormal speech;  difficulty in understanding complex commands; impaired judgment or abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; or disorientation to time or place.

The examiner noted that, the symptoms the Veteran endorsed were consistent with the symptoms endorsed during her last compensation and pension examination conducted in September 2008.  There did appear to be some additional anxiety experienced.  However, this additional anxiety appeared to be related to the difficulty adjusting to the new structure of the special education department, resulting in her teaching and caring for kids totally dependent for bowel, bladder and feeding.  It should be noted that this change significantly increased her fear of death and excessive worrying about the death of others dying in her presence.  However, the examiner opined that this change served as a trigger to unresolved issues of grief related to the death of her mother and near death of her father three years earlier.  Although the Veteran was negatively impacted by excessive worrying and related symptoms, she continued to maintain some interpersonal relationships and performs optimally at work with occasional decreases in efficiency.  Therefore, the examiner found that the Veteran was not unemployable.  She may benefit from switching to a different job, but will at least function satisfactorily in any position she is placed in.  Additionally, the examiner wrote that her symptoms had not increased enough to cause a higher level of social or occupational impairment.

Also of record are VA treatment records dated through December 2015.  These records show findings similar to those reported above. Significantly, these records show a GAF score of 60 in July 2008. 

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for her GAD. In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of anxiety, suspiciousness, and chronic sleep impairment, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's anxiety, suspiciousness, and chronic sleep impairment are contemplated in her current 30 percent rating.

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's GAD does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment was consistently found to be intact while her insight was consistently found to be present, intact, or good. Likewise, there is no evidence of impaired abstract thinking.  Her affect and speech were consistently found to be normal.  Additionally, there is no evidence that the Veteran experiences panic attacks or memory loss.  There is also no evidence that she has difficulty in understanding complex commands.  Furthermore, there is no evidence of suicidal or homicidal ideation.

Furthermore, the Veteran has been in a long lasting relationship with her boyfriend for 15 years, suggesting that she is able to maintain a social relationship.  During the most recent VA examination she also reported spending time with her friends in her Monday sewing club on a weekly basis as well as consistently spending a significant amount of time with her sister.

Furthermore, the Veteran has worked full time as a special education teacher during the pendency of this appeal and the June 2013 VA examiner concluded that the Veteran's GAD symptoms did not prevent her from obtaining and maintaining substantially gainful employment.  Therefore, the Board finds that the Veteran's GAD symptomatology does not result in occupational impairment with reduced reliability and productivity.

While anxiety, suspiciousness, and chronic sleep impairment are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during the period under consideration are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.

Additionally, the Board notes that the Veteran was assigned a GAF score of 60 in July 2008, 55 in September 2008, and 65 in June 2013.  As above, GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few ... severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Moreover, the Board finds that, during such time period, the Veteran's GAD symptomatology, described above, has not more nearly approximated a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for GAD.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected GAD; however, the Board finds that her symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

3. Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In this regard, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's specific, rated disabilities of hemorrhoids and GAD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hemorrhoids and GAD with the established criteria found in the rating schedule.  The Board finds that the Veteran's hemorrhoids and GAD symptomatology are fully addressed by the rating criteria under which each disability is rated.  With regard to the Veteran's hemorrhoids, while she currently has a noncompensable rating for this disability, the rating criteria under which such disability is rated contemplates the extent of milder or moderate hemorrhoids. With regard to the Veteran's GAD, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of her GAD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disabilities adjudicated herein.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, the evidence reflects that the Veteran has been employed full-time during her appeal.  Significantly, during the June 2013 VA psychiatric examination, the Veteran reported that she had been employed full time as a special education teacher for the past nine years.  Therefore, a claim for a TDIU has not reasonably been raised in connection with the current claims for higher ratings for the Veteran's hemorrhoids and GAD and need not be further addressed at this time.

III.  Service Connection Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

A review of the record shows that the Veteran underwent total hysterectomy in June 2002, approximately five years after her discharge from military service.  The Veteran submitted an original claim for service connection for residuals of this hysterectomy in June 2008.  The Veteran contends that she started experiencing fibroids during her active service.  She maintains that the fibroids caused heavy bleeding, which eventually required a hysterectomy.

The Board notes that while there is no entrance examination for the Veteran's active duty service, private treatment records dated from February 1993 to May 1996 establish the presence of uterine fibroids.  Indeed, she was diagnosed with fibroids by ultrasound just three weeks before entering her second period of active service.  Specifically, a private treatment record dated in February 1993 shows that a uterine fibroid was diagnosed by pelvic ultrasound.  In March 1993, the Veteran reported a 10-year history of right ovary pain; a pelvic examination was normal.  Pelvic examinations conducted in April 1993, July 1993, and June 1994 were also normal.  A March 1995 private treatment record shows that the Veteran complained of painful periods for the previous three months.  The assessment was "dysmennorhea? secondary to fibroids vs. infection."  A May 1995 pelvic examination revealed benign fibroids. In August 1995, the Veteran complained of increased pain and heavy bleeding.   An April 1996 private treatment record notes that the Veteran had a history of fibroids.  A May 1996 private treatment record shows that uterine myomata were diagnosed by pelvic ultrasound.

The claims file contains only a few service treatment records from the Veteran's second period of active service and the January 1997 separation examination is missing, however, the accompanying medical history report contains an assessment of mild symptomatic fibroids.  The clinician noted that the Veteran had been followed by a gynecologist for the past six months.

Post-service treatment records show that, in May 1997, the Veteran complained of heavy periods.  A pelvic ultrasound revealed one large posterior uterine myoma that had not changed significantly since the 1996 exam.  The clinician recommended continued observance of the fibroids.

A May 1998 private treatment record shows that the Veteran continued to complain of heavy periods.  Multiple fibroids were diagnosed by pelvic ultrasound.  The clinician indicated that the fibroids were the probable cause of the pain.  Later that month, the Veteran underwent a dilation and curettage as a result of menorrhagia and dysmenorrhea with uterine leiomyomas. 

A March 2000 pelvic ultrasound shows that the Veteran's uterine fibroids had slightly improved compared to May 1997.  However, a May 2002 pelvic ultrasound shows that the fibroids had increased in size and number since 2000.  The clinician noted that the Veteran's heavy periods were due to the fibroids, which were growing.  A hysterectomy was performed the following month; the discharge summary indicates that the procedure was for treatment of menorrhagia secondary to multiple uterine leiomyomata.

During the April 2012 Board hearing, the Veteran testified that her private doctor told her that the fibroids were the reason she needed a hysterectomy.

Pursuant to the May 2013 Board remand, the Veteran was afforded a VA examination regarding her claimed residuals of a hysterectomy in June 2013.  Upon examination of the Veteran, the examiner wrote that the Veteran was diagnosed with uterine fibroids in 1995.  She developed heavy menses with anemia and underwent dilation and curettage (D&C) in 1997.  Her fibroids continued to increase in size and she underwent a total  abdominal hysterectomy in 2002.  The examiner opined that it was more likely than not that the estrogen from the oral contraceptives that she took for 19 years (from 1983 until 2002) contributed to the steady increase in the size of her uterine fibroids.  While not causative, 
estrogen does stimulate the growth of uterine fibroids.  Notably, the June 2013 VA examination was performed by Dr. L.B. and the claims file was not reviewed.

In March 2015, this claim was remanded again.  Specifically, it was noted that the June 2013 VA medical opinion was obtained from "Dr. L. T.-C.," who is a podiatrist and that there was no evidence that this podiatrist was qualified in matters related to gynecological and/or internal medicine.

An addendum medical opinion was obtained in December 2015, also from Dr. L.B. with review of the electronic claims file.  Significantly, Dr. L.B. wrote that the Veteran was diagnosed with uterine fibroids prior to her second period of service and that she was treated for mild uterine fibroids during her second period of service.  Dr. L.B. wrote that it was more likely than not that the Veteran's uterine fibroids, that ultimately were treated by hysterectomy, continued to steadily increase in size over the next 7 years (diagnosed in 1995-hysterectomy in 2002).  This represents a natural progression of the condition, i.e. uterine fibroids, that often results in a total abdominal hysterectomy.  It is more likely than not that the estrogen from the oral contraceptives that she took for 19 years (from 1983 until 2002), along with a genetic predisposition, contributed to the steady increase in the size of her uterine fibroids.  While not causative, estrogen does stimulate the growth of uterine fibroids.  Her military service "clearly and unmistakably" did not aggravate her preexisting condition.  There was a slow, steady increase/natural progression in the size of her uterine fibroids over the next 7 years, that resulted in a uterine size of 12-16 weeks ("my uterus was the size of a three or four month pregnancy") which is enlarged, although not a markedly enlarged uterus.

Initially, the Board finds that service connection for residuals of a hysterectomy is not warranted on a direct basis as the Veteran underwent hysterectomy in 2002, approximately five years after her discharge from military service.  

As for the Veteran's theory of secondary service connection due to fibroids, the Board first notes that while this case was previously remanded in March 2015 to obtain a new medical opinion because Dr. L.  T.-C. was a podiatrist and not a specialist in gynecology, the Board finds that Dr. L.B., not Dr. L. T.-C., examined the Veteran in June 2013 and provided an addendum medical opinion in December 2015.  Furthermore, there is no evidence that Dr. L.B. is a podiatrist.  Significantly, an internet search reveals that Dr. L.B. is a specialist in obstetrics in gynecology.  As such, the Board finds that both the June 2013 and December 2015 medical opinions are adequate to decide the claim.  

The Board further finds that the Veteran's fibroids, which ultimately resulted in her 2002 hysterectomy, were not aggravated by her military service.  The Board acknowledges that the service treatment records reflect histories of and treatment for fibroids during service.  However, the fact that the Veteran was treated for fibroids in service, in and of itself, is not sufficient to show that the underlying condition worsened beyond the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).   In this case, the evidence does not suggest an increase in the Veteran's fibroids during her military service beyond the natural progression of the disease.  As above, Dr. L.B. opined that there was a slow, steady increase/natural progression in the size of the Veteran's uterine fibroids from 1983 to 2002, that resulted in her hysterectomy in 2002.  

The Board acknowledges that the Veteran has alleged that her fibroids were aggravated during military service.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of her fibroids during military service are vague, in that she has reported an increase in her fibroids during military service but has not cited to any specific incidents or otherwise provided an explanation as to specifically how her fibroids permanently worsened during and after service.  Accordingly, the lay statements concerning the aggravation of the Veteran's fibroids during military service do not constitute competent or credible medical evidence and as such they are not probative.  In contrast, the June 2013/December 2015 VA examiner's opinion that there was a slow, steady increase/natural progression in the size of the Veteran's uterine fibroids from 1983 to 2002, that resulted in her hysterectomy in 2002 is competent and highly probative.  As such, there is no basis for service connection for residuals of hysterectomy on a secondary/aggravation basis.  




	(CONTINUED ON NEXT PAGE)



ORDER

A compensable disability rating for hemorrhoids is denied

A disability rating greater than 30 percent for GAD is denied.

Service connection for residuals of a hysterectomy is denied.  


REMAND

With regard to the low back disability issue, the Board notes that during the April 2012 Board hearing, the Veteran testified that she seeks treatment often for her back disability, sometimes private treatment, and that she was treated at the Tom Landry Center as recently as 2010.  A review of the claims file is negative for such records and no attempts have been made to obtain these records.  On remand, an attempt should be made to obtain these outstanding private treatment records and updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all updated VA treatment records 
and any other outstanding records pertinent to the Veteran's low back claim, to include the private medical records relating to the Veteran's low back disability from the Tom Landry Center as recently as 2010 referred to during the April 2012 Board hearing.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


